Citation Nr: 0828155	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran's notice of disagreement with a February 
2003 rating decision which denied clear and unmistakable 
error in a February 1981 decision was timely.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

The veteran was notified by VA on March 25, 2003, of a 
February 27, 2003 rating decision which found that there was 
no clear and unmistakable error (CUE) in the rating decision 
of February 1981; his notice of disagreement (NOD) was 
received by VA in May 2004.


CONCLUSION OF LAW

The veteran did not submit a timely NOD with respect to the 
February 2003 rating decision; thus, the Board has no 
jurisdiction to consider that issue and it is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.2600, 20.200, 20.202, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2007).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201 (2007).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a).

In July 25, 2002, the veteran's attorney filed a claim of CUE 
with a February 1981 decision.

In August 2002 the veteran filed a Declaration of Status of 
Dependents, VA Form 21-686c and provided his address.

In January 2003 the RO sent a notice letter to the veteran 
and his representative requesting evidence in support of the 
CUE claim.  The letter was sent to the veteran's last known 
address, provided in the VA Form 21-686c, and it noted that a 
copy was sent to the attorney.

In a February 2003 letter, the veteran's attorney replied to 
the January 2003 letter stating that no evidence is required 
to consider a CUE claim.

In a February 2003 rating decision, the RO found that the 
challenged February 1981 rating action did not contain CUE.  
In a March 25, 2003 letter the RO notified the veteran of the 
decision.  The letter was sent to the veteran's last known 
address, the same address as the February 2003 letter, and it 
noted that a copy had been mailed to the veteran's attorney.

An April 24, 2003 Report of Contact notes that an attempt to 
contact the veteran via telephone was made to retrieve an 
award check which had been issued for the wrong amount.  In 
the phone conversation the veteran's spouse stated that the 
veteran had been arrested the night before and was now in 
jail.

An August 2003 VA letter noted that the veteran had filed a 
claim for a missing check and provided a new address which 
was noted to be his attorney's address.

On March 3, 2004 the veteran filed a statement requesting a 
reissue of a previously returned check due to it being mailed 
to the wrong address and asked that it be electronically 
deposited in his bank account.  He provided a new contact 
phone number and address, and stated he was an inpatient at 
the Rosenburg VA Nursing Home.

A March 10, 2004, letter sent to the veteran at the address 
provided in his statement of March 3, 2004, stated that the 
previous compensation check had been returned as 
undeliverable and that payment would be sent via a hard check 
rather than direct deposit.  The letter noted a copy was sent 
to the veteran's attorney.

In a letter dated March 18, 2004, the veteran's attorney 
replied stating that he had not received a rating decision 
regarding the CUE claim or the reason for the increased 
compensation.  

On March 23, 2004, the letter of March 10, 2004, sent to the 
veteran was returned as undeliverable.

On April 19, 2004, the RO sent a copy of the March 25, 2003 
letter to the veteran and his attorney.  

The veteran's attorney filed a Notice of Disagreement with 
the March 2003 rating decision that was received on May 4, 
2004.

In a July 2004 rating action, the RO determined that the NOD 
on the issue of CUE was untimely.  That decision was appealed 
and is the subject of the instant decision.

The veteran, through his attorney, argues that he never 
received the March 25, 2003, letter notifying him of the 
denial of the CUE claim and therefore his NOD is not 
untimely.  In that regard, the Board notes that there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).

The veteran's attorney argues that the presumption of 
regularity has been rebutted.  In support of his argument he 
submitted a copy of a restraining order issued on April 24, 
2003, which ordered the veteran to move from his residence 
which was his mailing address and ordering him to have no 
contact with his wife who continued to reside at the 
veteran's mailing address.  In addition, he points to his 
March 18, 2004, letter to the RO stating that he had not 
received a copy of the February 2003 rating decision.  

After carefully considering the contentions set forth above, 
as well as the evidence of record, the Board finds that the 
presumption of regularity has not been rebutted and 
therefore, the veteran's NOD was not timely filed.  Indeed, 
the veteran's arguments are not sufficient to rebut the 
presumption of regularity in the administrative process, as 
will be discussed below.  

The record shows that the rating decision and an appropriate 
notification letter were sent to the veteran at his last 
known address of record on March 25, 2003, and that a copy of 
the letter was also sent to his attorney.  The letters were 
not returned by the U.S. Postal Service.  Thus, the Board is 
satisfied that the veteran was properly and promptly notified 
of the February 27, 2003 rating decision.  

While the veteran argues that he did not receive the March 
25, 2003, letter because he was ordered to move from his 
residence which was his mailing address and was therefore, 
unable to retrieve his mail, the Board notes that the 
restraining order was not issued until April 24, 2003, which 
was 30 days after the notification of the rating decision was 
mailed.  Therefore, there is no evidentiary basis for finding 
that the veteran was not at his residence, his last known 
mailing address, at the time of the March 25, 2003, 
notification letter.  Rather, it appears that he continued to 
reside there for at least 29 days after the letter was 
mailed.  

Considering the length of time the veteran continued to 
reside at that address and further considering that there is 
no record that the March 25, 2003, letter was returned as 
undeliverable, the Board finds that the presumption of 
regularity regarding notification to the veteran has not been 
rebutted.  There was ample time for the letter to have been 
delivered before the veteran was ordered to move out.  

In regards to the veteran's attorney's assertions that he did 
not receive the March 25, 2003 letter notifying him of the 
February 27, 2003 rating decision, the Board notes that his 
mere assertion of non-receipt is not sufficient to rebut the 
presumption of regularity in the administrative process.  The 
record shows that a copy of the March 25, 2003 letter was 
sent to the veteran's attorney.  The letter was not returned 
by the U.S. Postal Service.  Thus, the Board is satisfied 
that the veteran's attorney was properly and promptly 
notified of the February 27, 2003 rating decision.

In summary, the question presented to the Board is purely 
legal.  Specifically, whether the veteran's NOD regarding the 
February 27, 2003 rating decision is deemed to be timely 
within the parameters of the statutes and regulations absent 
any consideration of good cause.

The time limit for filing either a NOD or a request for an 
extension of time in this case was March 25, 2004, one year 
after the notification of the rating decision.  The veteran's 
NOD was received by the AOJ on May 4, 2004, subsequent to the 
March 25, 2004, deadline for initiating an appeal.  Thus, the 
Board finds that the veteran did not timely file a NOD to the 
February 27, 2003 rating decision.

As a final note, the Board points out that the notice and 
duty to assist provisions of the VCAA do not apply to this 
appeal as the law as mandated by statute is dispositive of 
the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits and codifies VA's duty to 
assist.  Thus, because the facts of this case are not in 
dispute and this case involves pure statutory interpretation, 
the VCAA is inapplicable and need not be further discussed.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2006).




ORDER

The veteran did not submit a timely NOD to the February 27, 
2003, rating decision that denied CUE in the February 1981 
decision and the appeal as to this issue is dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


